Per Curiam.
The issues upon which leave to appeal in this matter was heretofore granted having been thoroughly examined, briefs thereon considered, and oral arguments heard, it is the opinion of the Court that leave to appeal was improvidently granted.
The order reported at 391 Mich 753 dated December 27,1973 is vacated.
T. G. Kavanagh, C. J., and Swainson, Williams, Levin, M. S. Coleman, and J. W. Fitzgerald, JJ., concurred.
The late Justice T. M. Kavanagh took no part in the decision of this case.